Title: Patrick Gibson to Thomas Jefferson, 3 December 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
3d Decr 1818—
          
          Since writing to you on the 13th Ulto I have not received any of your favors—your dft in favr of Martin Dawson $330 has been paid—I will thank you to send me blanks for the renewals of your several notes in bank—no flour has yet been received from Lynchburg the price has declined to 8⅜$ and is likely to be lower
          With much respect I am
          
            Your obt Servt
            Patrick Gibson
          
        